DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Kim” (US 2019/0165449). 
Claim 1: Kim discloses an antenna 140 (Fig. 2) implemented with a multi-core printed circuit board (PCB) structure, the antenna comprising: 
a first core structure comprising a first core layer M0, a first metal layer 143 disposed below the first core layer, and a second metal layer PWR disposed above the first core layer; 
a second core structure disposed above the first core structure and comprising a second core layer M2-M7 (combined), a third metal layer GND (bottom-most GND facing M1) disposed below the second core layer, and a fourth metal layer 146 disposed above the second core layer, wherein the first core layer and the second core layer have different thicknesses (see Fig. 2); and 
one or more additional layers 147 disposed above the second core structure.  
(A skilled artisan would appreciate that “a conductive plate”, as disclosed in ¶ [0061] of Kim, and planar conductive plate layers PWR, 143, 146 and GND as shown, encompass “metal layer[s]” as claimed. Such metal layers are well established in the art.)
Kim fails to expressly teach the additional layer being a metal layer. 
However, the courts have held it to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Nevertheless, Kim teaches in ¶ [0055], “According to an embodiment, the parasitic antenna element 147 may be positioned in a layer above the layer in which the antenna element 146 is positioned. According to an embodiment, the parasitic antenna element 147 may form a directivity of a signal which is transmitted and/or received through the electrical path formed in the antenna element 146. For example, the parasitic antenna element 147 may form an electric field by the electrical path in the positioned direction.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Kim’s additional layer using metal, in order to form a directivity of a signal which is transmitted and/or received for antenna efficiency. 

Claim 2: Kim discloses the antenna of claim 1, wherein a layer stack-up of the multi-core PCB structure is asymmetrical (by virtue of having different thicknesses in the core structures; see Fig. 2).

Claim 3: Kim discloses the antenna of claim 1, wherein the thicknesses of the first and second core layers set one or more performance characteristics of the antenna (this functional limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).).

Claim 8: Kim discloses a first drill hole (inherent for 144b) through the first core layer (see Fig. 2). 

Claims 11-12: Kim discloses wherein no metal layer is laminated below the first core structure (see Fig. 2);  
wherein the second core structure is bonded to the first core structure (using M1).

Claim 13: Kim discloses a wireless device 100 (Fig. 1, ¶ [0031]) comprising the antenna 140 of claim 1. 

Method claims 14, 15, 16 and 18 recite limitations that are same in scope as claims 1, 12, 2, 8 and, respectively. Hence, these method claims are rejected for the same reasons given above. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (cited above) in view of “Kim2” (US 2019/0139912). 
Claim 4: Kim fails to expressly teach wherein the second core structure comprises a copper clad laminate.
Kim2 discloses wherein the second core structure 145a comprises a copper clad laminate. 
Kim2 teaches in ¶ [0069], “The dielectric layers 140a and 145a may be formed of a thermosetting resin such as an epoxy resin, a thermoplastic resin such as a polyimide resin, … depending on a design. For example, the dielectric layers 140a and 145a may be formed of a generic copper clad laminate (CCL) or a glass or ceramic based insulating material depending on required material characteristics.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Kim’s antenna such that wherein the second core structure comprises a copper clad laminate, in order to use required material characteristics for desired antenna operation (e.g., gain and bandwidth). 
 
Allowable Subject Matter
Claims 5-7, 9, 10, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamgaing (US 10128177), Figs. 5-6
Angulo (US 10741906), Fig. 8
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845